Name: 2013/346/EU: Commission Implementing Decision of 28Ã June 2013 approving the plan submitted by Croatia for the approval of establishments for the purposes of intra-Union trade in poultry and hatching eggs pursuant to Council Directive 2009/158/EC (notified under document C(2013) 3988) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Europe;  animal product;  marketing;  trade policy;  agricultural policy;  agricultural activity;  trade
 Date Published: 2013-07-02

 2.7.2013 EN Official Journal of the European Union L 183/12 COMMISSION IMPLEMENTING DECISION of 28 June 2013 approving the plan submitted by Croatia for the approval of establishments for the purposes of intra-Union trade in poultry and hatching eggs pursuant to Council Directive 2009/158/EC (notified under document C(2013) 3988) (Text with EEA relevance) (2013/346/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), and in particular the second subparagraph of Article 3(1) thereof, Whereas: (1) Article 3(1) of Directive 2009/158/EC provides that Member States are to submit to the Commission a plan describing the national measures which they intend to implement to ensure compliance with the rules laid down in Annex II to that Directive for the approval of establishments for the purposes of intra-Union trade in those commodities. (2) In view of its Accession to the Union on 1 July 2013, Croatia submitted to the Commission its plan in accordance with Article 3(1) of Directive 2009/158/EC. That plan, as amended following suggestions made by the Commission during its examination, fulfils the criteria laid down in Directive 2009/158/EC and permits the objectives of that Directive to be attained, subject to its effective implementation and regular update by Croatia. It should therefore be approved. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The plan describing the national measures to be implemented to ensure compliance with the rules set out in Annex II to Directive 2009/158/EC for the approval of establishments for the purposes of intra-Union trade in poultry and hatching eggs provided for in Article 3(1) of that Directive, submitted by Croatia to the Commission on 19 April 2013, is approved. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 June 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 343, 22.12.2009, p. 74.